Citation Nr: 1428330	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  07-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for prostate cancer for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1974.  He died in May 2006, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In June 2008, the appellant failed to report for a Travel Board hearing scheduled at her request.  

In October 2009, the case was before an Acting Veterans Law Judge, who remanded it for additional development, referring to the agency of original jurisdiction (AOJ) the matter of entitlement to accrued benefits.  The AOJ has now adjudicated the matter of entitlement to accrued benefits.   The case has been reassigned to the undersigned.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides in service.

2.  When he died in May 2006 the Veteran had pending an appeal of a denial of service connection for prostate cancer. 

3.  Prostate cancer was not manifested during the Veteran's service or in the first year following his discharge from active duty, and is not shown to otherwise be related to his service.

4.  The immediate cause of the Veteran's death was prostate cancer; no contributing or underlying disability was noted; before he died the Veteran had not established service connection for any disability.  

CONCLUSIONS OF LAW

1.  Service connection for prostate cancer for accrued benefits purposes is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant did not receive a letter that fully informed her of what is needed to substantiate her claim in accordance with Hupp.  A June 2006 notice letter informed her of what evidence and information was required to substantiate a DIC claim based on a condition not yet service-connected (to include accrued benefits).   She was also advised of what information and evidence she must provide and what evidence VA would secure (or assist her in obtaining for the record).  She has actual knowledge that the Veteran did not have any service-connected disabilities when he died.  (See June 2006 request to continue adjudication of the Veteran's appeal of a March 2006 rating decision that did not list any service-connected disabilities.)  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held, in essence, that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The appellant has not alleged that she was prejudiced by a notice omission or error.  

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The RO issued formal findings that the appellant is the Veteran's surviving spouse and that there was insufficient information to request that the U.S. Army and Joint Services Records Research Center (JSRRC) attempt to corroborate the claimed herbicide exposure.  The Board finds that there has been substantial compliance with the October 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999)  aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Accrued Benefits

VA periodic benefits due to an individual and unpaid when the Veteran died are payable to the surviving spouse of the Veteran.  38 U.S.C.A. §5121.  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of:  A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including malignant tumors) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for malignant tumors).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Prostate cancer is an enumerated disease.  Veterans who served in Vietnam during the Vietnam Era are presumed to have been exposed to herbicides/Agent Orange.

The Veteran's prostate cancer was not manifested in service or in the first year following his separation from active duty.  His STRs are silent for complaints related to his prostate.  His prostate cancer was first diagnosed in September 2005, more than 30 years after his separation from service.  Consequently, service connection for the prostate cancer on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

In pursuit of a claim of service connection for prostate cancer during his lifetime, the Veteran did not allege that he served in Vietnam.  Rather, he asserted that he was exposed to herbicides in Thailand while handling "Agent Orange munitions and being in physical contact with aircraft that delivered it."  (See April 2006 notice of disagreement.)  The appellant asserts the same theory of entitlement in her claims.  Consequently, the 38 U.S.C.A. § 1116 presumption of exposure to herbicides/Agent Orange does not apply in this case, and to substantiate a theory of entitlement to service connection based on the claimed disability being related to Agent Orange/herbicides in service there must be affirmative evidence of such exposure.

The Veteran's service personnel records indicate that while he was stationed at Udorn Royal Thai Air Force Base (RTAFB) in Thailand his duties included loading and unloading munitions on F-4 aircraft.  In his April 2006 notice of disagreement, he asserted that he also loaded ammunition onto F-111 aircraft.  This is consistent with his military occupational specialty, weapons mechanic, noted on his DD 214.  The F-4 ("Phantom") aircraft carried ordnance and was used in air-to-air combat and ground support missions.  McDonnell Douglas F-4C Phantom II, NATIONAL MUSEUM OF THE U.S. AIR FORCE, The F-111 is a tactical fighter-bomber.  General Dynamics F-111A Aardvark, NATIONAL MUSEUM OF THE U.S. AIR FORCE, http://www.nationalmuseum.af.mil/factsheets/factsheet.asp?id=313, 321.  

Next, the Board notes that the Veteran's duties as a weapons mechanic included loading and unloading munitions; Agent Orange is an herbicide/defoliant, not a munition.  Finally, it is C-123 ("Provider") aircraft, based in South Vietnam, that were used to spray Agent Orange (not F-4 or F-111 aircraft), and the last such spraying mission was flown on January 7, 1971, several years prior to the Veteran's enlistment (and his service in Thailand).  WILLIAM A. BUCKINGHAM, JR., OPERATION RANCH HAND: THE AIR FORCE AND HERBICIDES IN SOUTHEAST ASIA 1961-1971, 9,175 (1982).  There is no indication in the record that the Veteran had contact with C-123 aircraft.  (See CURR response received March 2010 (noting no records indicating transport/storage of tactical herbicides at Udorn RTAFB)).

The asserted theory of direct exposure is contradicted by documented military history and contemporaneous personnel records noting that the aircraft the Veteran supported in Thailand were not the type of aircraft used to carry Agent Orange/herbicide or to disperse the herbicides/defoliants, as well as by the information that Agent Orange use terminated well prior to his service in Thailand.   

The RO attempted to corroborate the assertion of herbicide exposure (through any mechanism), but Formal Findings dated March 2010 and April 2012 indicate that there was insufficient information to request corroboration through the JSRRC.  The appellant has not submitted additional information regarding this claimed exposure.  Consequently, as exposure to Agent Orange/herbicides in service is not shown, service connection for prostate cancer for accrued benefits purposes cannot be granted on the basis that it was due to exposure to herbicides in service.  

It is not alleged or suggested in the record that the Veteran had or the appellant has any training/expertise to opine competently as to the etiology of the prostate cancer/relate it to the veteran's service by their opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only medical reference to etiology is a September 2005 private treatment record noting a significant family history of prostate cancer (but no other etiological factors).  The record does not suggest any other basis for relating the Veteran's prostate cancer to his service (and therefore no basis for seeking a medical nexus opinion in this matter).  Consequently, the Board finds that there is no competent evidence of nexus between the Veteran's active service and his prostate cancer.

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for prostate cancer (for accrued benefits purposes).  Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


Service connection for the Cause of the Veteran's Death

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The primary (and only listed) cause of the Veteran's death was prostate cancer (which record shows had metastasized).  In the determination on the claim for accrued benefits above, the Board has denied service connection for the prostate cancer.  The Veteran had not established service connection for any disability and did not have another such claim pending when he died.  Therefore, there is no basis for considering whether a service connected disability contributed to cause his death.  Accordingly, the preponderance of the evidence is against this claim also, and the appeal in this matter must be denied.   






ORDER

Service connection for prostate cancer for accrued benefits purposes is denied.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


